DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 4/19/2021. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al., U.S. Patent Application Publication No.: 2014/0089782 (Hereinafter “Cook”), and further in view of Bhatia, U.S. Patent Application Publication No.: 2015/0205776 (Hereinafter “Bhatia”).
Regarding claim 1, Cook teaches, a method for web content inspection comprising, by a processor (Cook [0032]: processor):
(a) setting a reference point that describes a state of a browser storage location, wherein the browser storage location is configured to receive session data from a web content processor (Cook [0088]: The at least one parameter may specify one or more of: a location of a tag in the web page, synchronous or asynchronous loading of a tag, user-specific information, domain or web page information, campaign information, account information, identification of a tag, and session information.);
(b) receiving a set of web content that is associated with a web location (Cook [0085]: The tag container may identify a tag from the plurality of tags to generate, based on a context of the loading of the web page. For example, in some embodiments, based on content and/or an identity of a user of the web page, it may be desirable or beneficial for a marketing or advertisement tag to be present.);
(c) interpreting the set of web content with the web content processor by: (i) executing each tag of a plurality of tags within the web content; and (ii) where execution of any tag of the plurality of tags incorporates a sub-tag, adding that sub-tag to the plurality of tags (Cook [0065]:  In various embodiments, the tag config may include a mapping of parameters to tags. The config may assign particular parameters to a specific tag or group/subset of tags. The config may assign particular tags to a specific parameters or group/subset of parameters.);
(d) monitoring the execution of each tag of the plurality of tags by: (i) determining whether execution of that tag affects the browser storage location based on the reference point; and (ii) where the browser storage location is affected, generate a browser storage event that describes that tag and any impact on the browser storage location (Cook [0053]: A tag management system (TMS) may be used to manage, control and/or coordinate analytics and the use and operation of a plurality of tags. These tags may be of different types and may serve different purposes. FIG. 2B depicts one embodiment of a TMS. In brief overview, the TMS may be hosted on a server 106, and may provide a tag container object for instantiation on one or more web pages. The TMS may include a template library and/or a rule library which may be referenced by each tag container instance. A TMS may sometimes be referred to as a tag server. A TMS can allow a publisher to manage and maintain tags from within a single application. A TMS can provide a consistent manner of controlling the data passed to third party marketing solutions, e.g., without requiring substantial IT effort and time. Marketing teams can use the TMS to turn around new marketing initiatives in shorter timeframes, and can set up business rules in the TMS to determine which tools are used to analyze and optimize the conversion of different customer segments that use the site.);
Cook does not clearly teach, (e) generating a web content inspection report that describes, for each of a plurality of browser storage events associated with the web location: (i) a source tag that affected the browser storage location; and (ii) a change in the state of the browser storage location caused by the source tag. However, Bhatia [0020] teaches, “The communications module 202 may be configured to communicate to the browser 112 of FIG. 1 a browser cookie to permit the on-line social networking system 142 of FIG. 1 to detect that a member of the on-line social networking system is accessing an autofill-enabled web page. As explained above, an autofill-enabled web page may present a leads generation form. Some or all of the fields in the form presented on an autofill-enabled form may be tagged with autofill tags that may be used to determine respective data items that can be automatically included into the tagged fields. The communications module 202 may also be configured to communicate to the browser 112 information from the profile information of the member that is stored by the on-line social networking system 142, the member data, and also mapping information that provides mapping between autofill tags and items in profiles of members of the on-line social networking system 142. The communications module 202 may also be configured to communicate, to the client 110 of FIG. 1, an analytics script that can track events with respect to an autofill-enabled web page and report the events to the server system 140 hosting the on-line social networking system 142, where this data can be processed and/or provided to the provider of the autofill-enabled web page.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Cook et al. to the Bhatia’s system by adding the feature of web analytics. The references (Cook and Bhatia) teach features that are analogous art and they are directed to the same field of endeavor, such as web data. Ordinary skilled artisan would have been motivated to do so to provide Cook’s system with enhanced data. (See Bhatia [Abstract], [0020], [0030], [0043]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the method of claim 1, wherein browser storage location is a cookie repository, the web content processor is a virtual browser, the plurality of tags include one or more scripts that are executable by the web content processor, and the effect on the browser storage location is the creation of a cookie, accessing the cookie, or modifying the cookie (Cook [Table [0015]: Type of storage to use for storing system data such as session time out, click history etc. This can be either local or cookie. When cookie is selected, then first party cookies are used.).
Regarding claim 3, the method of claim 1, further comprising displaying the web content inspection report to a user device, wherein the web content inspection report includes:
(a) a tag hierarchy that visually illustrates relationships between tags of the plurality of tags (Cook [0081]:  A hierarchy of tag containers may be configured to manage a plurality of tags and/or types of tags. A tag management system or TMS (e.g., of a host network, vendor or partner) may generate and/or provide the tag container to the publisher.); 
(b) a visual marker for any tag of the plurality of tags that is the source tag, wherein the visual marker indicates the change in the state of the browser storage location caused by the source tag (Cook [0092 – 0093]: Accordingly, the tag container may dynamically generate, during the loading of the web page, a plurality of tags as instances of the at least one template, may configure the instances with one or more parameter values assigned via the configuration component, and may modify at least one property of the instances using one or more rules provided via the rules component. One or more tags from various providers may be identified, their functionalities determined, and translated into one or more templates, parameter values and/or property transformation rules. As such, these one or more tags may be replaced or “managed” by a tag container as disclosed herein. Referring now to (207), in more detail, the web browser may load the tag (e.g., first tag) based on the modified properties. The tag container may dynamically generate or write the tag to the web page or browser.).
Regarding claim 4, the method of claim 4, further comprising identifying a set of sharing tags within the tag hierarchy, wherein each tag of the set of sharing tags affects a same shared data in the browser storage location, and wherein the web content inspection report further includes one or more share markers that visually associate the set of sharing tags with each other (Cook [0050]:  There may be different types of ad tags that a network host or advertising partner can choose to create and share with a publisher or site owner. These include, without limitation, tag templates and dynamic tags. The network host may share one or more types of tags with a publisher. In the case of tag templates, a publisher can generate and/or retrieve ad tags based on tag templates that a network host has assigned or share to the publisher's site(s). The network host can customize the tag templates with specific variables such as ad sizes, zone names, and key-value pairs. The information for each variable may be automatically included when a page load generates and/or retrieves one or more tags.).
Regarding claim 5, the method of claim 1, wherein the web content inspection report includes, for each of the plurality of browser storage events, a set of cookie data that describes a cookie name, a cookie value, a cookie set method, a cookie setting tag name, a cookie setter URL, a cookie expiration date (Cook [Table [0015]: Type of storage to use for storing system data such as session time out, click history etc. This can be either local or cookie. When cookie is selected, then first party cookies are used.).
Regarding claim 6, the method of claim 5, wherein the web content inspection report includes a list of cookie setters and the number of cookies set by each, a list of setting tags and the number of cookies set by each, and a list of cookies that include personally identifiable information (Cook [Table [0015]: Type of storage to use for storing system data such as session time out, click history etc. This can be either local or cookie. When cookie is selected, then first party cookies are used.).
Regarding claim 7, the method of claim 1, further comprising: 
(a) identifying a set shared values that are: (i) added to the browser storage location by the plurality of tags, or configured within a browser session by the plurality of tags; and (ii) affected by two or more tags of the plurality of tags (Cook [0077]: The first template may include a plurality of parameters with values specifying the configuration of an instance of a tag created from the first template. The tag container may apply the rules component to modify at least one property of the first tag (205). The at least one property may determine a loading behavior of the first tag on the web page. The web browser may load the first tag based on the loading behavior (207).);
(b) identifying a set of shared identifiers within the set of shared values, wherein each of the set of shared identifiers includes characteristics of a unique identifier; (c) determining a parameter risk for each of the set of shared identifiers that describes a level of risk associated with that shared identifier; and (d) generating the web content inspection report to include a description of the set of shared identifiers and, for each shared identifier of the set of shared identifiers, the parameter risk (Cook [0085]: In certain embodiments, the tag container retrieves, via its template component, a tag template from a tag library or a template library, e.g., based on a library and/or template identifier identified in the tag container or by the TMS. The tag container may execute or access the template component responsive to loading of the web page on the browser. The template component may provide at least one template for dynamically generating the plurality of tags during loading of the web page. The tag container may identify a tag from the plurality of tags to generate, based on a context of the loading of the web page.).
Regarding claim 8, the method of claim 7, further comprising, when identifying the set of shared identifiers, analyzing the set of shared values and excluding any: (a) human readable text; (b) web location addresses; and (c) numeric values having a number of digits less than a configured limit (Cook [0060]: In certain embodiments, a single tag container may replace all or a number of tracking pixels on an advertiser web page used to track, for example, natural search, paid search, affiliates, display, email or site analytics. The replaced tags may be housed, linked or referenced from within the tag container, and may be managed through a browser-base interface for example.).
Regarding claim 9, the method of claim 7, further comprising, when determining the parameter risk for each shared identifier of the set of shared identifiers:
(a) determining whether the two or more tags that affect that shared identifier have a shared tag hierarchy; (b) determining whether that shared identifier is stored in the browser storage location (Cook [0056]: In certain embodiments, a TMS may add, change and/or remove tags on production sites with proper validation. The TMS may enforce and structure a workflow around tag management that follows strict approval cycles, and may do so with a corresponding history log. The TMS may provide utilities to identify obsoleted and/or defective tags for unplugging or removal. The TMS, including the tag container architecture, may provide systematic and/or modular organization or separation of tag code, application code, and/or page code, so as to avoid errors and maintenance issues.);
(c) determining a number of tags with different tag origins that affect that shared identifier, wherein the different tag origins describe different web locations that the number of tags are provided from; and (d) determining whether that shared identifier is stored in the browser storage location by one of the two or more tags that affect that shared identifier (Cook [Col. 11 line 46 – line 57] There may be different types of ad tags that a network host or advertising partner can choose to create and share with a publisher or site owner. These include, without limitation, tag templates and dynamic tags. The network host may share one or more types of tags with a publisher. In the case of tag templates, a publisher can generate and/or retrieve ad tags based on tag templates that a network host has assigned or shared to the publisher's site(s). The network host can customize the tag templates with specific variables such as ad sizes, zone names, and key-value pairs. The information for each variable may be automatically included when a page load generates and/or retrieves one or more tags.).
Regarding claim 10, the method of claim 7, wherein the web content inspection report includes, for each shared identifier of the set of shared identifiers:
(a) a description of the two or more tags that affect that shared identifier; and (b) a description of the tag origins of the two or more tags that affect that shared identifier, wherein the tag origins describe web locations that the two or more tags are provided from (Cook [0085]: The tag container may identify via the template component, a corresponding or an appropriate template (e.g., a first template) for generating the tag, e.g., based on the functionality, type and/or origin (e.g., vendor) of the tag. The web browser and/or tag container may assemble, create or generate a tag (e.g., a first tag) from an instance of the template, e.g., using default or recommended properties specified in the template.).
Regarding claim 11, the method of claim 1, further comprising:
(a) identifying a set of plaintext personally identifiable information (PID) that is present within the web content or used by any tag of the plurality of tags based upon a set of configured rules; (b) identifying a set of verified plaintext PI within the set of plaintext PIT based upon a set of configured verifications; (c) generating the web content inspection report to include a description of the set of verified plaintext PII (Bhatia [0012]:  A member profile is used to store information associated with the member, such as, e.g., personal information, professional information, member's likes and preferences, etc. ).
Regarding claim 12, the method of claim 11, wherein the set of configured rules includes a set of regular expressions configured to identify PII within text, and wherein the set of regular expressions includes regular expressions configured to identify payment information, street addresses, email addresses, social security numbers, internet protocol addresses, and phone numbers (Bhatia [0019]: Other information tracked by the analytics script may be data associated with various characteristics of the member, such as, e.g., first and last name, e-mail address, phone number, company name, position or title, industry, function, city, state, region, country, skills, education, as well as demographic, professional occupation, likes and preferences that may be gleaned from the member profile, etc. An example autofill system is illustrated in FIG. 2.).
Regarding claim 13, the method of claim 11, further comprising, when identifying the set of verified plaintext PII based upon the set of configured verifications:
(a) verifying a set of payment information based upon a verification encoded within the payment information; (b) verifying a street address using an address lookup service; (c) verifying a social security number using context based filtering based on the web content; (d) verifying an internet protocol address based upon a range of valid internet protocol addresses; and (e) verifying a phone number using a phone number lookup service (Bhatia [0017]: When the member accesses an autofill-enabled web page, the autofill system 144 determines an identification of the member with respect to the on-line social networking system 142, scrapes the member's profile stored in the database 150 to obtain member's information, assembles the member's profile information as member data and communicates the member data to the browser 112 together with a script for presenting an autofill button on the web page. This scenario is applicable where a member who is visiting an autofill-enabled web page is already logged into the on-line social networking system 142.).
Regarding claim 14, the method of claim 1, further comprising:
(a) analyzing the web content and the plurality of tags to identify a consent framework that is configured for the web location; (b) determining a set of consent options that are associated with the consent framework; (c) configuring a virtual browser to simulate each of the set of consent options; (d) while simulating each of the set of consent options, monitoring the virtual browser to determine whether any unexpected tag behavior occurs; and generating the web content inspection report to include a description of any unexpected tag behavior (Cook [0057]: The TMS may host any portion of a tag management framework, such as templates and/or libraries linked to a tag container or tag. The TMS may generate, publish, share, distribute, assign or otherwise provide tag container code to a publisher or a publisher's site. The tag container code may be incorporated or hooked to a page, which may be substantially similar to how a tag may be incorporated onto a page. In certain embodiments, the tag container may be placed before the closing body tag of a page. The tag container may be placed immediately before the closing body tag, for example, to improve the level of learning and/or tracking for an online campaign. In some embodiments, it may not be recommended to place a tag container before the opening body tag or after the closing body tag. In certain embodiments, (e.g., if the page is using frames and/or all pages are running under the same URL), the tag container may be inserted into the code of individual pages to be tagged that fill a main frame.).
Regarding claim 15, the method of claim 14, wherein the set of consent options comprises a full consent option, a non-consent option, and a conditional consent option (Cook [0069]:  In certain embodiments, permissions settings (e.g., in a library) may dictate or determine which template a user or developer has access to.).
Regarding claim 16, Cook teaches, a content inspection system comprising a server, wherein the server includes a processor, and the processor is configured to (Cook [0032]: processor):
(a) set a reference point that describes a state of a browser storage location, wherein the browser storage location is configured to receive session data from a web content processor (Cook [0088]: The at least one parameter may specify one or more of: a location of a tag in the web page, synchronous or asynchronous loading of a tag, user-specific information, domain or web page information, campaign information, account information, identification of a tag, and session information.);
(b) receive a set of web content that is associated with a web location (Cook [0085]: The tag container may identify a tag from the plurality of tags to generate, based on a context of the loading of the web page. For example, in some embodiments, based on content and/or an identity of a user of the web page, it may be desirable or beneficial for a marketing or advertisement tag to be present.);
(c) interpret the set of web content with the web content processor by: (i) executing each tag of a plurality of tags within the web content; and (ii) where execution of any tag of the plurality of tags incorporates a sub-tag, adding that sub-tag to the plurality of tags (Cook [0065]:  In various embodiments, the tag config may include a mapping of parameters to tags. The config may assign particular parameters to a specific tag or group/subset of tags. The config may assign particular tags to a specific parameters or group/subset of parameters.); 
(d) monitor the execution of each tag of the plurality of tags by: (i) determining whether execution of that tag affects the browser storage location based on the reference point; and (ii) where the browser storage location is affected, generate a browser storage event that describes that tag and any impact on the browser storage location (Cook [0053]: A tag management system (TMS) may be used to manage, control and/or coordinate analytics and the use and operation of a plurality of tags. These tags may be of different types and may serve different purposes. FIG. 2B depicts one embodiment of a TMS. In brief overview, the TMS may be hosted on a server 106, and may provide a tag container object for instantiation on one or more web pages. The TMS may include a template library and/or a rule library which may be referenced by each tag container instance. A TMS may sometimes be referred to as a tag server. A TMS can allow a publisher to manage and maintain tags from within a single application. A TMS can provide a consistent manner of controlling the data passed to third party marketing solutions, e.g., without requiring substantial IT effort and time. Marketing teams can use the TMS to turn around new marketing initiatives in shorter timeframes, and can set up business rules in the TMS to determine which tools are used to analyze and optimize the conversion of different customer segments that use the site.); 
Cook does not clearly teach, (e) generate a web content inspection report that describes, for each of a plurality of browser storage events associated with the web location: (i) a source tag that affected the browser storage location; and (ii) a change in the state of the browser storage location caused by the source tag. However, Bhatia [0020] teaches, “The communications module 202 may be configured to communicate to the browser 112 of FIG. 1 a browser cookie to permit the on-line social networking system 142 of FIG. 1 to detect that a member of the on-line social networking system is accessing an autofill-enabled web page. As explained above, an autofill-enabled web page may present a leads generation form. Some or all of the fields in the form presented on an autofill-enabled form may be tagged with autofill tags that may be used to determine respective data items that can be automatically included into the tagged fields. The communications module 202 may also be configured to communicate to the browser 112 information from the profile information of the member that is stored by the on-line social networking system 142, the member data, and also mapping information that provides mapping between autofill tags and items in profiles of members of the on-line social networking system 142. The communications module 202 may also be configured to communicate, to the client 110 of FIG. 1, an analytics script that can track events with respect to an autofill-enabled web page and report the events to the server system 140 hosting the on-line social networking system 142, where this data can be processed and/or provided to the provider of the autofill-enabled web page.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Cook et al. to the Bhatia’s system by adding the feature of web analytics. The references (Cook and Bhatia) teach features that are analogous art and they are directed to the same field of endeavor, such as web data. Ordinary skilled artisan would have been motivated to do so to provide Cook’s system with enhanced data. (See Bhatia [Abstract], [0020], [0030], [0043]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 17, the system of claim 16, wherein the processor is further configured to display the web content inspection report to a user device, wherein the web content inspection report includes: 
(a) a tag hierarchy that visually illustrates relationships between tags of the plurality of tags; (b) a visual marker for any tag of the plurality of tags that is the source tag, wherein the visual marker indicates the change in the state of the browser storage location caused by the source tag (Cook [0092 – 0093]: Accordingly, the tag container may dynamically generate, during the loading of the web page, a plurality of tags as instances of the at least one template, may configure the instances with one or more parameter values assigned via the configuration component, and may modify at least one property of the instances using one or more rules provided via the rules component. One or more tags from various providers may be identified, their functionalities determined, and translated into one or more templates, parameter values and/or property transformation rules. As such, these one or more tags may be replaced or “managed” by a tag container as disclosed herein. Referring now to (207), in more detail, the web browser may load the tag (e.g., first tag) based on the modified properties. The tag container may dynamically generate or write the tag to the web page or browser.).
Regarding claim 18, the system of claim 16, wherein the processor is further configured to: 
(a) identify a set shared values that are: (i) added to the browser storage location by the plurality of tags, or configured within a browser session by the plurality of tags; and (ii) affected by two or more tags of the plurality of tags (Cook [0077]: The first template may include a plurality of parameters with values specifying the configuration of an instance of a tag created from the first template. The tag container may apply the rules component to modify at least one property of the first tag (205). The at least one property may determine a loading behavior of the first tag on the web page. The web browser may load the first tag based on the loading behavior (207).); 
(b) identify a set of shared identifiers within the set of shared values, wherein each of the set of shared identifiers includes characteristics of a unique identifier; (c) determine a parameter risk for each of the set of shared identifiers that describes a level of risk associated with that shared identifier; and (d) generate the web content inspection report to include a description of the set of shared identifiers and, for each shared identifier of the set of shared identifiers, the parameter risk (Cook [0085]: In certain embodiments, the tag container retrieves, via its template component, a tag template from a tag library or a template library, e.g., based on a library and/or template identifier identified in the tag container or by the TMS. The tag container may execute or access the template component responsive to loading of the web page on the browser. The template component may provide at least one template for dynamically generating the plurality of tags during loading of the web page. The tag container may identify a tag from the plurality of tags to generate, based on a context of the loading of the web page.).
Regarding claim 19, the system of claim 16, wherein the processor is further configured to:
(a) analyze the web content and the plurality of tags to identify a consent framework that is configured for the web location; (b) determine a set of consent options that are associated with the consent framework; (c) configure a virtual browser to simulate each of the set of consent options; (d) while simulating each of the set of consent options, monitor the virtual browser to determine whether any unexpected tag behavior occurs; and (e) generate the web content inspection report to include a description of any unexpected tag behavior (Cook [0057]: The TMS may host any portion of a tag management framework, such as templates and/or libraries linked to a tag container or tag. The TMS may generate, publish, share, distribute, assign or otherwise provide tag container code to a publisher or a publisher's site. The tag container code may be incorporated or hooked to a page, which may be substantially similar to how a tag may be incorporated onto a page. In certain embodiments, the tag container may be placed before the closing body tag of a page. The tag container may be placed immediately before the closing body tag, for example, to improve the level of learning and/or tracking for an online campaign. In some embodiments, it may not be recommended to place a tag container before the opening body tag or after the closing body tag. In certain embodiments, (e.g., if the page is using frames and/or all pages are running under the same URL), the tag container may be inserted into the code of individual pages to be tagged that fill a main frame.).
Regarding claim 20, Cook teaches, a method comprising:
(a) providing a set of web content to a server that is configured to inspect the set of web content by: (i) setting a reference point that describes a state of a browser storage location, wherein the browser storage location is configured to receive session data from a web content processor (Cook [0088]: The at least one parameter may specify one or more of: a location of a tag in the web page, synchronous or asynchronous loading of a tag, user-specific information, domain or web page information, campaign information, account information, identification of a tag, and session information.);
(ii) receiving a set of web content that is associated with a web location (Cook [0085]: The tag container may identify a tag from the plurality of tags to generate, based on a context of the loading of the web page. For example, in some embodiments, based on content and/or an identity of a user of the web page, it may be desirable or beneficial for a marketing or advertisement tag to be present.);
(iii) interpreting the set of web content with the web content processor by: (A) executing each tag of a plurality of tags within the web content (Cook [0081]:  A hierarchy of tag containers may be configured to manage a plurality of tags and/or types of tags. A tag management system or TMS (e.g., of a host network, vendor or partner) may generate and/or provide the tag container to the publisher. The TMS may provide any one or a plurality of types of tag containers as discussed above in connection with FIG. 2B. A web page publisher may, for example, instantiate the tag container onto one or more web pages.); and 
(B) where execution of any tag of the plurality of tags incorporates a sub-tag, adding that sub-tag to the plurality of tags (Cook [0065]: “In various embodiments, the tag config may include a mapping of parameters to tags. The config may assign particular parameters to a specific tag or group/subset of tags. The config may assign particular tags to a specific parameters or group/subset of parameters.” Here, sub-tags are similarly the subset of parameter tags.);
(iv) monitoring the execution of each tag of the plurality of tags by: (A) determining whether execution of that tag affects the browser storage location based on the reference point; and (B) where the browser storage location is affected, generate a browser storage event that describes that tag and any impact on the browser storage location (Cook [0053]: A tag management system (TMS) may be used to manage, control and/or coordinate analytics and the use and operation of a plurality of tags. These tags may be of different types and may serve different purposes. FIG. 2B depicts one embodiment of a TMS. In brief overview, the TMS may be hosted on a server 106, and may provide a tag container object for instantiation on one or more web pages. The TMS may include a template library and/or a rule library which may be referenced by each tag container instance. A TMS may sometimes be referred to as a tag server. A TMS can allow a publisher to manage and maintain tags from within a single application. A TMS can provide a consistent manner of controlling the data passed to third party marketing solutions, e.g., without requiring substantial IT effort and time. Marketing teams can use the TMS to turn around new marketing initiatives in shorter timeframes, and can set up business rules in the TMS to determine which tools are used to analyze and optimize the conversion of different customer segments that use the site.); and  
Cook does not clearly teach, (b) receiving a web content inspection report from the server that describes, for each of a plurality of browser storage events associated with the web location: (i) a source tag that affected the browser storage location; and (ii) a change in the state of the browser storage location caused by the source tag. However, Bhatia [0020] teaches, “The communications module 202 may be configured to communicate to the browser 112 of FIG. 1 a browser cookie to permit the on-line social networking system 142 of FIG. 1 to detect that a member of the on-line social networking system is accessing an autofill-enabled web page. As explained above, an autofill-enabled web page may present a leads generation form. Some or all of the fields in the form presented on an autofill-enabled form may be tagged with autofill tags that may be used to determine respective data items that can be automatically included into the tagged fields. The communications module 202 may also be configured to communicate to the browser 112 information from the profile information of the member that is stored by the on-line social networking system 142, the member data, and also mapping information that provides mapping between autofill tags and items in profiles of members of the on-line social networking system 142. The communications module 202 may also be configured to communicate, to the client 110 of FIG. 1, an analytics script that can track events with respect to an autofill-enabled web page and report the events to the server system 140 hosting the on-line social networking system 142, where this data can be processed and/or provided to the provider of the autofill-enabled web page.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Cook et al. to the Bhatia’s system by adding the feature of web analytics. The references (Cook and Bhatia) teach features that are analogous art and they are directed to the same field of endeavor, such as web data. Ordinary skilled artisan would have been motivated to do so to provide Cook’s system with enhanced data. (See Bhatia [Abstract], [0020], [0030], [0043]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Devarajan, US 2020/0259792, Cloud-based Intrusion prevention system
Pangeni, US 2020/0259793, Stream Scanner for identifying signature matches
Fu, US 2016/0308706, Correlating web traffic events to a web page session
Yano, US 2008/0120358, Method of associating multipole modalities and a multimodal system
Sakiyama, US 2005/0021791, Communication Gateway apparatus, method and program product

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571) 270-0236. The examiner can normally be reached on MON – FRI: 8AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154